Case 4:21-cv-01882 Document 1-1 Filed on 06/09/21 in TXSD Page 1 of 2

JS 44 (Rev. 04/21)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
TEXAN DOGS, LLC

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Wong Fleming, 77 Sugar Creek Center Blvd, Suite 401,

Sugar Land, Texas 77478

Harris County

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

MERRICK B. GARLAND, TRACY RENAUD, ALEJANDRO

MAYORKAS. KATHY A. BARAN. and USCIS
County of Residence of First Listed Defendant Orange County
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

LC 1 U.S. Government
Plaintiff

L]3 Federal Question
(U.S. Government Not a Party)

im 4 Diversity

[x] 2 U.S. Government
(Indicate Citizenship of Parties in Item II)

Defendant

 

IV. NATURE OF SUIT (Place an “X" in One Box ae

 

110 Insurance PERSONAL INJURY PERSONAL INJURY

120 Marine 310 Airplane CL] 365 Personal Injury -
130 Miller Act 315 Airplane Product Product Liability
140 Negotiable Instrument Liability [_] 367 Health Care/
L] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
151 Medicare Act | 330 Federal Employers’ Product Liability
152 Recovery of Defaulted Liability CL] 368 Asbestos Personal
Student Loans 340 Marine Injury Product
(Excludes Veterans) 345 Marine Product Liability
OQ 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud

\ 371 Truth in Lending

LJ 380 Other Personal
Property Damage

CL 385 Property Damage
Product Liability

|

355 Motor Vehicle
Product Liability
360 Other Personal

CL] 160 Stockholders’ Suits
[] 190 Other Contract
H 195 Contract Product Liability

196 Franchise
| _|210 Land Condemnation
L] 220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land
ch Tort Product Liability

[_]290 All Other Real Property

Injury
362 Personal Injury -
Medical Mal ractice

440 Other Civil Rights

441 Voting

442 Employment

443 Housing/
Accommodations

| 445 Amer. w/Disabilities -

Employment

| 446 Amer. w/Disabilities -

Other

| 448 Education

 

510 Motions to Vacate
Sentence
|_| 530 General
| _] 535 Death Penalty
Other:
|_| 540 Mandamus & Other
| _] 550 Civil Rights
|_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement

 

 

    

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 1 L] 1 Incorporated or Principal Place | 4 | 4
of Business In This State
Citizen of Another State C 2 [x] 2 Incorporated and Principal Place | 5 CL 5
of Business In Another State
Citizen or Subject of a Cl 3 CL 3 Foreign Nation C 6 CL 6

Foreign Country

  
  
 

Click here for: Nature of Suit Code wescr oo

  
 

   

422 5 deal 28 USC 158
423 Withdrawal
28 USC 157

025 Dy Drug k Related Seizure
of Property 21 USC 881
1690 Other

 

376 Qui Tam (31 USC
3729(a))
|_| 400 State Reapportionment

    
   
 
   

  

 
   
    
 
   

 
   
 
 

 
  

[_] 820 Copyrights 430 Banks and Banking
830 Patent 450 Commerce
835 Patent - Abbreviated 460 Deportation
New Drug Application 470 Racketeer Influenced and
Cl 840 Trademark Corrupt Organizations
= [_} 880 Defend Trade Secrets |_| 480 Consumer Credit
710 Fair Labor! Standards Act of 2016 (15 USC 1681 or 1692)

|_| 485 Telephone Consumer
Protection Act

Act
| 720 Labor/Management

  
  
 
 

Relations 861 HIA (1395ff) 490 Cable/Sat TV
740 Railway Labor Act 862 Black Lung (923) |_| 850 Securities/Commodities/
751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange

864 SSID Title XVI
865 RSI (405(g))

890 Other Statutory Actions
891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information

Leave Act
790 Other Labor Litigation
791 Employee Retirement
Income Security Act

 
  

870 Taxes (U.S. Plaintiff

 

Act
or Defendant) 896 Arbitration
871 IRS—Third Party 899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of

Agency Decision
|_| 950 Constitutionality of
State Statutes

462 Natanlienton Application
| _|465 Other Immigration

Actions

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)
[x] 1 Original 2 Removed from
Proceeding State Court

Remanded from
Appellate Court

oO i"

Reinstated or oO 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Administrative Procedure Act, 5 U.S.C. § 706(2)(a).

Defendants' decision was arbitrary and capricious.

The Defendants violated the Administrative Procedure Act by rendering arbitrary and capricious decisions.

 

 

 

 

 

VII. REQUESTED IN [-] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Les [fo
VIII. RELATED CASE(S)

‘See instructions):
IF ANY (See imsiction): Ge Jock NUMBER
Z
DATE SIGNATURE F IRNEY OF RECORD Oh
7 =F ‘
6/09//21 CL, Lg Uf (a JS
FOR OFFICE USE ONLY ff | /
RECEIPT # AMOUNT APPLYING IFP JUDG MAG. JUDGE

 
Case 4:21-cv-01882 Document 1-1 Filed on 06/09/21 in TXSD Page 2 of 2

JS 44 Reverse (Rev. 04/21)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)  Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IL. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"

in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.

United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment

to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes

precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Ill. _ Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing

date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers. .
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.

PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
